FILED
                            NOT FOR PUBLICATION                             JAN 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KHALED NAWAYA,                                   No. 07-70664

              Petitioner,                        Agency No. A079-642-440

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



KHALED NAWAYA,                                   No. 07-71398

              Petitioner,                        Agency No. A079-642-440

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 14, 2011
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: HUG, SCHROEDER, and RAWLINSON, Circuit Judges.

      Khaled Nawaya, a native of Saudi Arabia and citizen of Syria, petitions for

review of two orders issued by the Board of Immigration Appeals (“BIA”). In the

first, the BIA adopted and affirmed a decision by an Immigration Judge (“IJ”)

finding Nawaya removable under 8 U.S.C. § 1227(a)(1)(B) for failure to maintain

his F-1 nonimmigrant student status and denying equitable estoppel. In the second,

the BIA denied Nawaya’s motion to reconsider its first order, and held that it

lacked authority to apply equitable estoppel against the Department of Homeland

Security.

      This court “review[s] the agency’s legal determinations de novo, and factual

findings for substantial evidence.” Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009).

      Petitioner’s status was terminated because he failed to pursue a full course of

study. The principal issue litigated before the IJ and the BIA was equitable

estoppel due to the alleged authorization by petitioner’s Designated School Official

of a lighter course load than the one required by the regulations. 8 C.F.R.

§ 214.2(f)(6)(iii). Equitable estoppel does not apply in this case.

      One of the requirements for the application of equitable estoppel is that the

party claiming estoppel “must be ignorant of the true facts.” Morgan v. Gonzales,


                                           2
495 F.3d 1084, 1092 (9th Cir. 2007). The Supreme Court explained in Heckler v.

Cmty. Health Serv., that “[i]f at the time when he acted, such party had knowledge

of the truth, or had the means by which with reasonable diligence he could acquire

the knowledge so that it would be negligence on his part to remain ignorant by not

using those means, he cannot claim to have been misled by relying upon the

representation or concealment.” 467 U.S. 51, 59 n.10 (1984). The applicable

regulations clearly spell out the three limited situations in which a lighter course

load is permitted: academic difficulties, medical conditions, and on the final term

if fewer courses are required to complete the course of study. 8 C.F.R.

§ 214.2(f)(6)(iii). Petitioner does not contend that any of these reasons apply to his

case.

        PETITION DENIED.




                                           3